PER CURIAM
On consideration of the certified order of the Supreme Court of California suspending respondent from the practice of law in that jurisdiction for a period of six months, stayed in favor of a one-year probationary period; this court's April 3, 2018, order directing him to show cause why reciprocal discipline should not be imposed; and the joint response consenting to reciprocal discipline, it is
ORDERED that James B. Rudolph is hereby suspended from the practice of law in the District of Columbia for a period of six months, stayed in favor of a one-year period of probation.